Citation Nr: 0032395	
Decision Date: 12/12/00    Archive Date: 12/20/00	

DOCKET NO.  99-10 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to July 1, 1998 for an 
increase in the evaluation for the veteran's left knee 
condition from no percent to 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran had almost continuous active service from June 
1990 to June 1997.  By rating action dated in October 1998, 
the Department of Veterans Affairs (VA) Regional Office, 
St. Louis, Missouri, increased the evaluation for the 
veteran's left knee condition from no percent to 10 percent, 
effective July 1, 1998.  In October 1998 veteran filed a 
notice of disagreement specifically requesting an earlier 
date for the 10 percent rating for his left knee disability.

In a December 1998 rating action, the regional office granted 
a temporary total rating under the provisions of 
38 C.F.R. § 4.30 from November 4, 1998 to January 1, 1999.  
In a February 1999 rating action the temporary total rating 
was extended through May 1999.  In an April 1999 rating 
action, the regional office denied entitlement to an 
extension of the temporary total rating beyond May 31, 1999.  
The veteran submitted a notice of disagreement with that 
decision and was sent a statement of the case on that 
question in May 2000.  However, he did not submit a 
substantive appeal regarding that matter.  Thus, that issue 
is not in an appellate status.  38 C.F.R.§  20.200 (2000).

The record further discloses that in a May 2000 rating 
action, the regional office increased the evaluation for the 
veteran's left knee disability from 10 percent to 20 percent 
effective June 1, 1999, the day after the termination of his 
total rating.  Statements made by the veteran's 
representative in July and August 2000 could be construed as 
a notice of disagreement with the effective date assigned for 
the 20 percent rating.  The regional office has not 
considered whether that correspondence does constitute a 
notice of disagreement.  Accordingly, that matter will be 
remanded by the Board to the regional office for 
clarification, and possible issuance of a statement of the 
case.  Manlincon v. West, 12 Vet.App. 238 (1999).





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of issue fully developed for appellate review is 
of record.   

2.  In June 1997, the veteran submitted his initial claim for 
service connection for several conditions including knee 
disabilities.

3.  When the veteran was examined by the VA in August 1997, 
the findings included left knee pain at 134 degrees of 
flexion and patellar crepitus on flexion of the left knee.

4.  By rating action dated in October 1997, service 
connection was granted for a left knee disability, rated no 
percent, effective June 17, 1997, the day following the 
veteran's separation from military service.

5.  The veteran was notified of the above rating action in 
November 1997.

6.  VA outpatient treatment records reflect that the veteran 
was seen on July 1, 1998, with complaints of left knee pain 
and the left knee giving out.  He was afforded a VA 
examination in September 1998 and various findings were made 
regarding the left knee.

7.  By rating action dated in October 1998, the evaluation 
for the veteran's left knee disability was increased from no 
percent to 10 percent, effective July 1, 1998.  He submitted 
a notice of disagreement with the past rating actions which 
specifically cited the notice he received in November 1997.


CONCLUSION OF LAW

An effective date of June 17, 1997, for the increase in the 
evaluation for the veteran's left knee disability from no 
percent to 10 percent is warranted.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. § 3.400, Part 4, Code 5257 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that in connection with the veteran's 
claim for an earlier effective date for the increase to 10 
percent, the regional office obtained all relevant medical 
records and afforded the veteran VA examinations.  
Accordingly, the Board considers that all necessary notice 
has been furnished and that the VA duty to assist the veteran 
with regard to his claim has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096,___, (2000) (to be codified at 38 U.S.C. 5103 and 
5103A).

I.  Background

The record reflects that in June 1997, the veteran submitted 
his initial claim for VA disability benefits, including a 
claim for service connection for a left knee disability.

The veteran was afforded a VA examination in August 1997.  On 
examination, there was the onset of left knee pain at 
134 degrees of flexion with the pain noted by the veteran to 
be into his left hip.  There was bilateral patellar crepitus 
with knee flexion.  An X-ray study of the knee showed no 
significant findings.  The diagnoses included bilateral 
chondromalacia of the patella.

By rating action dated in October 1997, service connection 
was granted for a left knee disability, rated no percent 
disabling, effective from June 17, 1997, the day following 
the veteran's separation from military service.

The regional office later received VA outpatient treatment 
records reflecting that when the veteran was seen on July 1, 
1998, he complained of his left knee giving out on two 
occasions while going down stairs in the past two weeks.  He 
also complained of popping and pain involving both knees.

The veteran was afforded a VA examination in September 1998.  
He had some point tenderness over the medial joint line of 
the left knee.  There was a mild pop with flexion and 
extension over the lateral joint line.  There was some 
tenderness with flexion and extension of the knee.  Range of 
motion was from 0 degrees of extension to 90 degrees of 
flexion.  He had a positive McMurray's sign with a complaint 
of pain on the lateral compartment of the knee.  He had 
negative Lachman's and drawer sign.  There was no valgus or 
varus laxity.  An X-ray study of the knees did not reveal 
evidence of a fracture, dislocation, or other bony 
destruction.  A diagnosis was made of patellofemoral syndrome 
of the left knee.  The examiner commented that the veteran 
was symptomatic and had some limitations.

In an October 1998 rating action, the evaluation for the left 
knee disability was increased from no percent to 10 percent, 
effective July 1, 1998.  The veteran was notified of the 
rating action by letter dated November 3, 1997.  

In October 1998, the veteran submitted a notice of 
disagreement with the effective date assigned for the 10 
percent rating for the left knee disability wherein he cited 
the letter of November 1997 as the action he disagreed with.  
He maintained in his substantive appeal that the 10 percent 
evaluation should have been made effective the day following 
his separation from service since his knee was in the same 
condition then as it was in July 1998.


II.  Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date of an evaluation and award of compensation 
based on direct service connection is the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the effective date is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).

Except as provided in paragraph (o)(2) of this Section and 
§ 3.401(b), the effective date of an increase in disability 
compensation is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(o).

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment.  38 C.F.R. Part 4, Code 5257.

When the veteran was afforded the VA examination in August 
1997, there was the onset of left knee pain at 134 degrees of 
flexion with the pain noted by the veteran noted to be into 
his left hip.  There was also patellar crepitus with flexion 
of the knee.  In the Board's opinion, the pain on motion of 
the veteran's left knee and crepitus amount to slight 
disability involving the left knee and as such, warrant 
entitlement to an evaluation of 10 percent for the left knee 
disability under the provisions of Diagnostic Code 5257.  
Since the veteran's claim for service connection was 
submitted within a short time following his separation from 
active service, the effective date for the grant of the 
10 percent evaluation for the left knee disability should be 
June 17, 1997, the day following his separation from military 
service.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Accordingly, under the circumstances, it follows that 
favorable action is warranted in connection with the 
veteran's claim for an earlier effective date for the 
increased rating for his right knee condition from no percent 
to 10 percent.  In arriving at its decision in this case, the 
Board has resolved all doubt in favor of the veteran.  
38 U.S.C.A. § 5107.

It should be noted that the October 1997 rating action had 
not become final since the veteran's October 1998 notice of 
disagreement was submitted within one year from the date of 
the notice of the October 1997 rating action, and he 
specifically cited that letter as the one with which he was 
disagreeing.

The Board has also considered the case of Fenderson v. West, 
12 Vet.App. 119 (1999) in connection with the veteran's 
claim.  However, the veteran was very specific in his notice 
of disagreement and appeal to the effect that he believed 
that the 10 percent rating should have been assigned earlier.  
Thus further consideration of the certified appellate issue 
under Fenderson is not for consideration.


ORDER

Entitlement to an earlier effective date for the 10 percent 
evaluation for the veteran's left knee disability is 
established.  The benefit sought on appeal is granted.


REMAND

With regard to the possible notice of disagreement with the 
effective date for the assignment of the 20 percent 
evaluation for the veteran's left knee disability, the case 
is REMANDED to the regional office for clarification of that 
question, and, if the correspondence was so intended, the 
issuance of a statement of the case.  If he submits a 
substantive appeal regarding that matter, that issue should 
be recognized as a matter on appeal and the case should be 
returned to the Board for appellate consideration with regard 
to that issue, if otherwise in order.  No action is required 
of the veteran until he receives further correspondence from 
the regional office.  

The purpose of this REMAND is to ensure that the requirements 
of due process of law are satisfied.  The Board intimates no 
opinion as to the disposition of any remaining matter on 
appeal pending completion of the requested action.



		
ROBERT D. PHILIPP
Veterans Law Judge
Board of Veterans' Appeals








